IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PARKS SUPERIOR SALES, INC.,               : No. 792 MAL 2017
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
BUREAU OF PROFESSIONAL AND                :
OCCUPATIONAL AFFAIRS, STATE               :
BOARD OF MOTOR VEHICLE                    :
MANUFACTURERS, DEALERS AND                :
SALESPERSONS,                             :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of April, 2018, the Petition for Allowance of Appeal is

DENIED.